DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 January 2021 have been considered by the examiner.

Drawings
The drawings filed on 28 January 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US PGPub 2017/0113476 A1), hereinafter Hara.
With regard to Claim 1, Hara discloses a printing fluid collector (Figs. 1, 2, 5, 6; cleaning unit 90) comprising: 
a conveying mechanism for collecting printing fluid ejected from a printing fluid dispenser (¶0069+; Figs. 5-6); and 
a connecting means for connecting the conveying mechanism to a printing system in an orientation such that the conveying mechanism is to collect printing fluid ejected from the printing fluid dispenser (Figs. 5-6; ¶0069+) and convey the printing fluid in a direction which is (Figs. 5-6; print medium movement in y-direction; printing fluid conveying direction at least the z direction).

With regard to Claim 14, Hara discloses a method of collecting printing fluid (Figs. 1, 2, 5, 6; cleaning unit 90), the method comprising: collecting printing fluid ejected from a printing fluid dispenser on a conveying mechanism (¶0069+; Figs. 5-7; ¶0084); conveying the printing fluid on the conveying mechanism in a direction which is substantially perpendicular to a direction of movement of a print medium along a print medium path (Fig. 7; print medium movement in y-direction; printing fluid conveying direction in the z direction along conveying mechanism 51); and removing the printing fluid from the conveying mechanism with a printing fluid remover (Fig. 7; transport belt 51 having printing fluid removed by cleaning unit 90; ¶0084).

Claims 1-3, 7  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (US PGPub 2019/0176474 A1), hereinafter Nakamura.
With regard to Claim 1, Nakamura discloses a printing fluid collector (Fig. 1; maintenance unit 21) comprising: 
a conveying mechanism for collecting printing fluid ejected from a printing fluid dispenser (¶0025-0027; printing fluid ejected from nozzles 12 conveyed into cap 22); and 
a connecting means for connecting the conveying mechanism to a printing system in an orientation such that the conveying mechanism is to collect printing fluid ejected from the printing fluid dispenser (Fig. 1; ¶0023-0028) and convey the printing fluid in a direction which is substantially perpendicular to a direction of movement of a print medium along a print medium path (Fig. 1; fluid ejected in Z direction; media transported in Y direction).

With regard to Claim 2, Nakamura discloses a printing fluid remover (suction pump 24; Fig. 1) to remove printing fluid from the conveying mechanism (Fig. 1; ¶0025).

With regard to Claim 3, Nakamura further discloses a printing fluid collection vessel (liquid container 50) fluidly connected to the printing fluid remover (Fig . 1; pump 24) and disposed spaced apart from the conveying mechanism (Fig. 1).

Nakamura further discloses wherein the conveying mechanism comprises a plurality of conveying portions positioned in series (Fig. 1; multiple sections of ink tubing between connectors are in series as shown).

With regard to Claim 8, Nakamura discloses a printing system (Fig. 1) comprising: 
a first conveying mechanism to convey a printing medium along a print medium path (Fig. 1; ¶0018; transport unit 16); 
a printing fluid dispenser (ejection head 13); and 
a second conveying mechanism to collect printing fluid ejected from the printing fluid dispenser (¶0025-0027; printing fluid ejected from nozzles 12 of head 13 and conveyed into cap 22), 
wherein the print medium path (16) is disposed between the printing fluid dispenser (12/13) and the second conveying mechanism (23/22) and spaced apart from the second conveying mechanism (Fig. 1; path 16 spaced apart from 23/22 as shown).

With regard to Claim 9, wherein the second conveying mechanism is to convey the printing fluid in a direction which is substantially perpendicular to a direction of movement of a print medium along the print medium path (Figs. 5-6; print medium movement in y-direction; printing fluid conveying direction at least the z direction).

With regard to Claim 10, Nakamura further discloses a vacuum system (¶0022, suction pump 24).

Nakamura further discloses a printing fluid remover (Fig . 1; pump 24) to remove printing fluid from the conveying mechanism (Fig. 1; ¶0025); and a printing fluid collection vessel (Fig. 1; container 50) fluidly connected to the printing fluid remover and disposed spaced apart from the conveying mechanism (Fig. 1).

With regard to Claim 12, Nakamura further discloses wherein the printing fluid dispenser is to dispense printing fluid to the print medium in a print zone having a first length along a direction of movement of the printing medium along the print medium path (Fig. 1; ¶0019), and the second conveying mechanism (23) has a width less than twice the first length (Fig. 1 as shown).

With regard to Claim 13, Nakamura further discloses wherein the print medium path is spaced apart from the second conveying mechanism by a distance of less than 5 mm (¶0023; second conveying mechanism 22/23 in contact with head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Misumi (US PGPub 2010/0149290 A1).
With regard to Claim 4, Nakamura does not explicitly disclose wherein the conveying mechanism has a width of less than 400 mm in a direction substantially perpendicular to a conveying direction of the conveying mechanism.  However, the conveying mechanism disclosed is at least the cap/ink tubes carrying the printing fluid from the head nozzles.
The secondary reference of Misumi discloses wherein a waste ink tube has a width of less than 400mm in a direction substantially perpendicular to a conveying direction of the conveying mechanism (Fig. 4; suction tube having inside diameter of 2.0mm; other ink tubes as shown having clearly smaller diameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width of less than 400m of Misumi, with the conveying mechanism of Nakamura, in order to be sized appropriately for the amount of ink being conveyed, as taught by Misumi (¶0036).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Michibata (US PGPub 2011/0150541 A1).
With regard to Claim 5, Hara further discloses wherein the conveying mechanism comprises a belt comprising an inner portion disposed between outer portions (Figs. 5-6; ¶0028), however Hara does not explicitly disclose the outer portions having respective thicknesses each greater than a thickness of the inner portion.
The secondary reference of Michibata discloses the outer portions having respective thicknesses each greater than a thickness of the inner portion (Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thicknesses of Michibata, with the belt of Hara, in order to keep bending within a certain amount and maintain the belt on the rollers as taught by Michibata (¶0049, 0031).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Zuza Irurueta et al. (US PGPub 2018/0009238 A1), hereinafter Zuza Irurueta.
With regard to Claim 6, Nakamura does not explicitly disclose wherein the connecting means is to removably connect the conveying mechanism to the printing system.
The secondary reference of Zuza Irurueta discloses wherein the connecting means is to removably connect the conveying mechanism to the printing system (¶0014; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removable connectivity of Zuza Irurueta, with the printing fluid collector of Nakamura, in order to change or empty the printing fluid collector as necessary.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Kimura et al.(JP 2011161690A, utilizing a machine translation), hereinafter Kimura.
With regard to Claim 15, Hara does not explicitly discloses collecting printing fluid in a collection vessel fluidly connected to the printing fluid remover, the collection vessel disposed spaced apart from the conveying mechanism.
The secondary reference of Kimura discloses collecting printing fluid in a collection vessel fluidly connected to the printing fluid remover (Fig. 1), the collection vessel disposed spaced apart from the conveying mechanism (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collection vessel of Kimura, with the method of Hara, in order to clean the belt from ink, as taught by Kimura (¶0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853